Title: To Benjamin Franklin from Dumas, 25 January 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honored & dear Sir
Lahaie 25 Janv. 1781
The same Courier, who, as I told you in my last, has brought, on the 21st. instant, the Treaty Signed by each of the contracting Parties, has delivered another Letter from the Dutch Embassadors at Petersb. to Mr. Fagel the Greffier of their H.M., communicated by him to the Gr. Py. [Grand Pensionary], wherein they add this more: that Sir Harris, the English Envoyé at Petersb., having given the Empress to understand, why her receiving the Rep. into the Alliance could possibly bring on a war between her & his King, She answered, that this reason Should not hinder her from doing what was proper to be done.
It is said in some of our Niewspapers, that te Russian Minister has left the British Court. But I am not sure of this.
I hope you enjoy a good health, & am with true respect, honored & dear Sir, yr. very humble & obedient servant
C.W.F. Dumas
Passy à Son Exce. Mr. B. Franklin
 
Addressed: His Excellency / B. Franklin, Min. Plenipo: / of the United States / Passy./.
